Citation Nr: 0941909	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in
San Francisco, California


THE ISSUE

Entitlement to authorization for VA payment for expenses of a 
right total knee replacement (TKR) sought to be performed by 
Humboldt Orthopaedic Associates, Inc., a non-VA 
facility/provider.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to December 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 decision of the San Francisco, California VAMC (VAMC), 
the agency of original jurisdiction (AOJ) that denied 
authorization for VA payment of a right total knee 
replacement to be performed at a non-VA facility.  

In his April 2005 VA Form 9, substantive appeal, the Veteran  
requested a Travel Board hearing; he failed to report for 
such a hearing scheduled for March 17, 2009.  In February 
2009, the Veteran's representative indicated that he 
attempted to contact the Veteran regarding his upcoming 
Travel Board hearing, however, a letter sent to his mailing 
address was returned undeliverable with no forwarding 
address.  The Veteran's current address is unknown.  The 
Board notes that while VA has a duty to assist a veteran in 
the development of his claim, this duty is not limitless.  It 
is the veteran's duty to keep VA apprised of his whereabouts 
and, if he does not do so, VA is not obligated to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veteran petitions for pre-authorization for VA payment 
for a right TKR he seeks to have performed by Humboldt 
Orthopaedic Associates, Inc.  He meets the 38 C.F.R. § 17.52 
basic eligibility requirements for such benefits, as he has 
established service-connection for post-traumatic stress 
disorder (PTSD), rated 100 percent disabling (and so rated 
since 1995).  See 38 C.F.R. § 17.52(a)(1)(iii).  He seeks to 
establish that he meets the further requirement (in 38 C.F.R. 
§ 17.53), and alleges that VA facilities are not feasibly 
available because (due to his service connected PTSD) he is 
unable to travel to the nearest VA facility which is able to 
offer him the surgical procedure.  
In August 2003 and September 2004, authorizing physicians at 
San Francisco VAMC determined that the Veteran's "medical 
condition [did] not make it impossible for [him] to receive 
[his] care at a VA facility that [was] accessible to [him] 
and [could] more economically provide for [his] care."  See 
September 2003 decision.  Specifically, they found that the 
surgery in question is an elective procedure that the San 
Francisco VAMC (located 288 miles from his residence) is 
capable of performing, and that travel services are also 
available.  

In support of his claim, the Veteran has submitted a December 
2004 letter from Dr. B.W.S., his treating psychiatrist at the 
Eureka Veterans Clinic, who states:

[The Veteran's PTSD] symptoms are of such severity 
that it is extremely difficult for him to travel in 
metropolitan areas as it causes him extraordinary 
levels of anxiety.  He has destabilized and 
required hospitalization before coincident with 
travel to the Bay Area . . . I am concerned that 
[he] may suffer a destabilizing reaction to being 
required to travel to the Bay Area to obtain 
necessary orthopedic procedures.  He also suffers 
much pain from his orthopedic problems . . . I 
support [his] request to have his orthopedic care 
locally as I believe he is a rare case in which 
urban travel may be significantly destabilizing.

A review of the record did not uncover records of the Veteran 
being hospitalized in conjunction with becoming 
"destabilized" due to "travel to the Bay Area".  The 
record does reflect multiple hospitalizations in the past for 
detoxification.  Consequently, it is unclear whether the 
opinion offered by the treatment-provider is based on the 
Veteran's actual medical history, or merely based on the 
Veteran's own accounts. 

Further development of the medical evidence is necessary.  
Accordingly, the case is REMANDED for the following:

1. 	The AOJ should ask the Veteran's 
VA treating psychiatrist at the Eureka 
Veteran's Clinic (B.S., M.D.) to identify 
the occasions (time period and location) 
when the Veteran required hospitalization 
because he became destabilized by travel 
to the Bay Area (if that physician is 
unavailable, the AOJ should seek such 
information from the Veteran).  The AOJ 
should secure for association with the 
claims file the complete clinical records 
associated with such periods of 
hospitalization.  The AOJ should also 
secure for the record updated records of 
the Veteran's treatment for PTSD (to 
include complete clinical records of any 
psychiatric treatment he has received 
since 2006).

2.  The AOJ should then arrange for the 
Veteran to be examined by a psychiatrist 
who has not previously examined or treated 
him to determine whether the Veteran's 
PTSD is of such nature and severity as to 
render him infeasible (from a medical 
standpoint) for travel to the San 
Francisco VA Medical Center to undergo a 
TKR.  The Veteran's claims files (to 
include any records received pursuant to 
the development sought above and, 
specifically, the December 10, 2004 
statement by Dr. B.S.) must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should note 
that VA has indicated that if the Veteran 
requires assistance with travel, such 
would be provided.  Based on review of the 
record and examination/interview of the 
Veteran the examiner should offer an 
opinion as to whether because of his PTSD 
the Veteran is incapable (from a medical 
standpoint) of travel to San Francisco for 
a TKR.  The examiner must explain the 
rationale for the opinion.   

3. 	The AOJ should then re-adjudicate 
the claim.  If it remains denied, the AOJ 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

